Filed 9/12/19 by Clerk of Supreme Court
                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2019 ND 232

In the Interest of Robert R. Hoff

Marina Spahr, Assistant State’s Attorney,            Petitioner and Appellee
      v.
Robert R. Hoff,                                    Respondent and Appellant



                                    No. 20190066

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable John W. Grinsteiner, Judge.

AFFIRMED.

Per Curiam.

Marina Spahr, Assistant State’s Attorney, Bismarck, N.D., for petitioner and
appellee.

Kent M. Morrow, Bismarck, N.D., for respondent and appellant.
                              Interest of Hoff
                               No. 20190066


Per Curiam.

[¶1] Robert Hoff appeals from a district court order denying his petition
for discharge from treatment and finding he remains a sexually dangerous
individual. Hoff argues the district court abused its discretion in granting
the State’s request for a continuance. We summarily affirm under
N.D.R.App.P. 35.1(a)(4), finding no abuse of discretion by the district court.

[¶2] Hoff also argues there was not clear and convincing evidence that he
has serious difficulty controlling his behavior. The district court’s findings
of fact and order are supported by clear and convincing evidence, and we
summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶3] Gerald W. VandeWalle, C.J.
     Jerod E. Tufte
     Daniel J. Crothers
     Lisa Fair McEvers
     Jon J. Jensen




                                      1